 



EXHIBIT 10.11

FORM OF SEVERANCE AGREEMENT



  Severance Benefits. In the event your employment is terminated by the Company
other than for “cause,” subject to the execution of a release mutually accepted
by you and the Company, you will be entitled to the following benefits during
the “Severance Period,” which will last: (i) up to six months, in the event such
termination occurs within 12 months of the start of your employment, or (ii) up
to twelve months, in the event such termination occurs after 12 months following
the start of your employment:



  Salary Continuation: Beginning on the date that your employment was terminated
and continuing for a period of up the Severance Period thereafter, the Company
would continue to pay you your current annual base salary in accordance with the
Company’s payroll procedure currently in effect at the time, less deductions
required to be withheld by applicable laws and regulations. Notwithstanding the
foregoing, the Severance Period will terminate immediately on your commencement
of paid employment or consultancy during the Severance Period.



  Other Benefits During the Severance Period: During the Severance Period, you
may continue to participate in the Guilford Health Benefits plan, as per your
elections at the time of termination, at the contribution rate in effect at that
time. Remaining benefits of employment, including your eligibility for any bonus
program and the vesting of unvested options, would cease at termination and not
continue to accrue during the Severance Period.



  “CAUSE ”Defined: For purposes of this letter, your employment will be deemed
to have been terminated for “cause” if (i) you are convicted of a crime
punishable by imprisonment of one year or more, (ii) you fail, refuse or are
unable to perform your duties for the Company, at least 30 days after you are
provided notice of such failure and you do not cure such failure, if curable,
(iii) you engage in any act of fraud, embezzlement, or any other act of
dishonesty in the performance of your duties, or (iv) you engage in acts
evidencing moral turpitude or you otherwise adversely affect the reputation of
the Company.